Citation Nr: 0721379	
Decision Date: 07/17/07    Archive Date: 08/02/07	

DOCKET NO.  06-08 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
right knee, status post arthroscopy with meniscal tear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1962 to November 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
VARO in St. Louis, Missouri, that denied entitlement to 
service connection for the benefit sought.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.

2.  The veteran's right knee disability is reasonably 
associated with his active service.  


CONCLUSION OF LAW

The criteria for service connection for a right knee 
disability are reasonably met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of the claim, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) need 
not be discussed.  The Board notes that a review of the 
record reveals there has been substantial compliance with the 
VCAA throughout the development of the claim.  The veteran 
had the opportunity to present testimony on his own behalf at 
a video conference hearing before the undersigned in November 
2006.  A transcript of the hearing proceedings is of record 
and has been reviewed.

Pertinent Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in service.  38 C.F.R. 
§ 3.303 (d).

When a veteran had active service for ninety (90) days or 
more, and certain chronic diseases, including arthritis, are 
manifest to a compensable degree of 10 percent or more within 
the first year following separation from service, service 
connection will be presumed for that condition.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing: (1) the 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in service disease or injury 
and the current disability.  Coburn v. Nicholson, 19 Vet. 
App. 427, 431 (2006); Accord Disabled American Veterans v. 
Secretary of Veterans Affairs, F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  
If the veteran fails to demonstrate any one element, denial 
of service connection will result.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  cert denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 267 (2001).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

Factual Background and Analysis 

The Board notes that it has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

A review of the service medical records reveals that the 
veteran was seen at a service department dispensary on one 
occasion in March 1967 after having fallen on the right knee.  
The impression was a strain of the knee.  He was given an Ace 
bandage.  At the time of retirement examination in November 
1982, notation was made that the right knee had been popping 
on him since 1962.  Reportedly, it would pop back into place 
without treatment.  Clinical examination at that time did not 
document a right knee abnormality.

The post service medical evidence includes a report of an 
orthopedic examination given the veteran by VA in April 1983.  
The focus of the examination was the veteran's back.  No 
reference was made to the right knee in the examination 
report.

Additional evidence includes the report of a VA examination 
for hypertension in July 2003.  At that time the veteran 
denied "any problems with his legs or his extremities."  

In February 2004 the veteran underwent right knee partial 
medial meniscectomy and arthroscopy.  The veteran described 
an injury while playing basketball about 20 years previously, 
when he came down on his knee and the knee apparently 
subluxed and had acute swelling and pain that was treated at 
that time at a military hospital.  Records of that treatment 
are not on file.  The veteran stated that ever since, he had 
had waxing and waning of symptoms.  A previous physical 
examination, as well as X-ray studies and magnetic resonance 
imaging, showed arthritis of the right knee with a 
degenerative medial meniscal tear, as well as what was 
reported as "old" "healing osteochondral defect of the 
lateral femoral condyle."

In June 2004 the veteran was accorded a joints examination by 
VA.  The claim file was reviewed by the examiner.  The 
examiner noted that a review of the record showed no 
indication of any additional evaluation or treatment for any 
knee disorder during the veteran's service after the one 
incident in March 1967.  The examiner noted that the veteran 
complained of problems with the knee at the time of 
separation, but noted that clinical examination at that time 
was unremarkable.  The examiner further noted that a knee 
disorder was not claimed at the time of the veteran's initial 
claim for disability benefits in November 1982 or on a 
subsequent claim in 2002 and 2003.  With regard to the claim 
by the veteran that he injured the knee in 1962 while playing 
basketball, this was not evidenced in the service medical 
records.  It was noted that between 1982 and 2004, the 
veteran reported self-treating his symptoms with an over-the-
counter brace and activity modification.  

Clinical and X-ray studies were accomplished and a pertinent 
diagnosis was made of "osteoarthritis right knee, with 
degenerative medial meniscal tear and lateral femoral 
condylar osteochondritis dissecans post arthroscopic partial 
medial meniscectomy, debridement and removal of loose body 
(date of the surgery February 15, 2004)."  Following the 
examination, the examiner opined that "even granting the 
veteran the benefit of the doubt, I would opine that, 
although plausible, the lack of documentary evidence of 
chronicity makes it less likely than not that the current 
right knee condition was caused by, or the result of single 
episode of care for right knee injury more than 30 years 
ago."  

Of record are statements made in June and July 2004 from 
service comrades of the veteran.  They are to the combined 
effect that the veteran had periodic problems with his right 
knee during the course of his years of active service.

Of record is a December 2004 statement from the two service 
department orthopedists who performed the February 2004 
arthroscopic removal of a loose body and drilling of the 
lateral femoral condyle lesion in the veteran's right knee.  
One of the physicians stated that he reviewed the veteran's 
records with him.  He stated that based on "the notes I 
reviewed, it seems clear that he [the veteran] has had some 
patella femoral instability" over the years.  He indicated 
that given the appearance of the veteran's lateral femoral 
condyle on the scope done a year earlier, "this injury 
pattern would be consistent with patella femoral 
instability."  The physician believed that it was well 
documented in the veteran's service record that he had a 
trick knee that would pop and go in and out of joint. He 
stated that along with the appearance on the 2004 
arthroscope, "it seems clear that there was a connection and 
that this instability of his patella was in all likelihood 
present throughout his military career."  The orthopedist 
believed that just because the veteran did not have many 
formal examinations related to knee problems over the years, 
"that does not mean that it was not a significant issue for 
him, nor does it mean that those incidents of instability 
that he documented did not lead to his current knee pain and 
progression of his knee arthritis."  

In view of the foregoing, the Board, particularly with 
resolution of all reasonable doubt in favor of the veteran, 
concludes that service connection for the veteran's right 
knee disability is warranted.  While a VA physician who 
examined the veteran in June 2004 opined that it was less 
likely than not that the veteran's condyle right knee 
problems were the result of what he stated was a single 
episode of care for a right knee injury more than 30 years 
earlier, the examiner noted in his comments that it was at 
least plausible.  Further, the examiner did not reference the 
fact that the veteran referred to a history of the knee 
popping in and out on him over the years at the time of 
separation examination in 1982.  Also, the veteran has 
submitted statements from three separate service comrades all 
to the effect that he had recurring problems with his knee 
during his many years of active service.  Most importantly, 
two service department orthopedists opined that the right 
knee difficulties the veteran had which led to the 
arthroscopic procedure in 2004 were related to his 
experiences while on active service.  These physicians 
provided a detailed discussion for their opinion. Their 
opinion at least places the evidence in relative equipoise, 
when compared to the equivocal opinion from the VA physician.  
That being the case, the claim must be resolved in favor of 
the veteran.  Accordingly, service connection for a right 
knee disability is warranted.


ORDER

Service connection for arthritis of the right knee, status 
post arthroscopy with meniscal tear is granted.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


